      Case 3:19-cv-01182-K Document 9-1 Filed 05/30/19              Page 1 of 1 PageID 46



                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF TEXAS
                                 DALLAS DIVISION

 TACTUS TECHNOLOGIES LLC,
                                                    Case No. 3:19-cv-01182-K
                        Plaintiff,
 v.                                                 PATENT CASE

 LG ELECTRONICS U.S.A., INC.,                       JURY TRIAL DEMANDED

                         Defendant.


                                      [PROPOSED] ORDER

         Upon consideration of Plaintiff Tactus Technologies LLC’s Unopposed Motion for

Extension of Time to Answer or Otherwise Plead.

         IT IS ORDERED that the Defendant, LG Electronics U.S.A., Inc. is hereby granted an

extension of forty-five (45) days, until and including July 22, 2019, in which to answer or

otherwise respond to the complaint filed in this action by Plaintiff Tactus Technologies LLC


On this ____ day of ________ 2019.                    /s/________________________
                                                                Ed Kinkeade
                                                          United States District Judge




                                                1
